Case 1:17-cv-00052-IMK-MJA Document 183-1 Filed 08/04/20 Page 1 of 52 PageID #:
                                    6070
Case 1:17-cv-00052-IMK-MJA Document 183-1 Filed 08/04/20 Page 2 of 52 PageID #:
                                    6071
Case 1:17-cv-00052-IMK-MJA Document 183-1 Filed 08/04/20 Page 3 of 52 PageID #:
                                    6072
Case 1:17-cv-00052-IMK-MJA Document 183-1 Filed 08/04/20 Page 4 of 52 PageID #:
                                    6073
Case 1:17-cv-00052-IMK-MJA Document 183-1 Filed 08/04/20 Page 5 of 52 PageID #:
                                    6074
Case 1:17-cv-00052-IMK-MJA Document 183-1 Filed 08/04/20 Page 6 of 52 PageID #:
                                    6075
Case 1:17-cv-00052-IMK-MJA Document 183-1 Filed 08/04/20 Page 7 of 52 PageID #:
                                    6076
Case 1:17-cv-00052-IMK-MJA Document 183-1 Filed 08/04/20 Page 8 of 52 PageID #:
                                    6077
Case 1:17-cv-00052-IMK-MJA Document 183-1 Filed 08/04/20 Page 9 of 52 PageID #:
                                    6078
Case 1:17-cv-00052-IMK-MJA Document 183-1 Filed 08/04/20 Page 10 of 52 PageID #:
                                    6079
Case 1:17-cv-00052-IMK-MJA Document 183-1 Filed 08/04/20 Page 11 of 52 PageID #:
                                    6080
Case 1:17-cv-00052-IMK-MJA Document 183-1 Filed 08/04/20 Page 12 of 52 PageID #:
                                    6081
Case 1:17-cv-00052-IMK-MJA Document 183-1 Filed 08/04/20 Page 13 of 52 PageID #:
                                    6082
Case 1:17-cv-00052-IMK-MJA Document 183-1 Filed 08/04/20 Page 14 of 52 PageID #:
                                    6083
Case 1:17-cv-00052-IMK-MJA Document 183-1 Filed 08/04/20 Page 15 of 52 PageID #:
                                    6084
Case 1:17-cv-00052-IMK-MJA Document 183-1 Filed 08/04/20 Page 16 of 52 PageID #:
                                    6085
Case 1:17-cv-00052-IMK-MJA Document 183-1 Filed 08/04/20 Page 17 of 52 PageID #:
                                    6086
Case 1:17-cv-00052-IMK-MJA Document 183-1 Filed 08/04/20 Page 18 of 52 PageID #:
                                    6087
Case 1:17-cv-00052-IMK-MJA Document 183-1 Filed 08/04/20 Page 19 of 52 PageID #:
                                    6088
Case 1:17-cv-00052-IMK-MJA Document 183-1 Filed 08/04/20 Page 20 of 52 PageID #:
                                    6089
Case 1:17-cv-00052-IMK-MJA Document 183-1 Filed 08/04/20 Page 21 of 52 PageID #:
                                    6090
Case 1:17-cv-00052-IMK-MJA Document 183-1 Filed 08/04/20 Page 22 of 52 PageID #:
                                    6091
Case 1:17-cv-00052-IMK-MJA Document 183-1 Filed 08/04/20 Page 23 of 52 PageID #:
                                    6092
Case 1:17-cv-00052-IMK-MJA Document 183-1 Filed 08/04/20 Page 24 of 52 PageID #:
                                    6093
Case 1:17-cv-00052-IMK-MJA Document 183-1 Filed 08/04/20 Page 25 of 52 PageID #:
                                    6094
Case 1:17-cv-00052-IMK-MJA Document 183-1 Filed 08/04/20 Page 26 of 52 PageID #:
                                    6095
Case 1:17-cv-00052-IMK-MJA Document 183-1 Filed 08/04/20 Page 27 of 52 PageID #:
                                    6096
Case 1:17-cv-00052-IMK-MJA Document 183-1 Filed 08/04/20 Page 28 of 52 PageID #:
                                    6097
Case 1:17-cv-00052-IMK-MJA Document 183-1 Filed 08/04/20 Page 29 of 52 PageID #:
                                    6098
Case 1:17-cv-00052-IMK-MJA Document 183-1 Filed 08/04/20 Page 30 of 52 PageID #:
                                    6099
Case 1:17-cv-00052-IMK-MJA Document 183-1 Filed 08/04/20 Page 31 of 52 PageID #:
                                    6100
Case 1:17-cv-00052-IMK-MJA Document 183-1 Filed 08/04/20 Page 32 of 52 PageID #:
                                    6101
Case 1:17-cv-00052-IMK-MJA Document 183-1 Filed 08/04/20 Page 33 of 52 PageID #:
                                    6102
Case 1:17-cv-00052-IMK-MJA Document 183-1 Filed 08/04/20 Page 34 of 52 PageID #:
                                    6103
Case 1:17-cv-00052-IMK-MJA Document 183-1 Filed 08/04/20 Page 35 of 52 PageID #:
                                    6104
Case 1:17-cv-00052-IMK-MJA Document 183-1 Filed 08/04/20 Page 36 of 52 PageID #:
                                    6105
Case 1:17-cv-00052-IMK-MJA Document 183-1 Filed 08/04/20 Page 37 of 52 PageID #:
                                    6106
Case 1:17-cv-00052-IMK-MJA Document 183-1 Filed 08/04/20 Page 38 of 52 PageID #:
                                    6107
Case 1:17-cv-00052-IMK-MJA Document 183-1 Filed 08/04/20 Page 39 of 52 PageID #:
                                    6108
Case 1:17-cv-00052-IMK-MJA Document 183-1 Filed 08/04/20 Page 40 of 52 PageID #:
                                    6109
Case 1:17-cv-00052-IMK-MJA Document 183-1 Filed 08/04/20 Page 41 of 52 PageID #:
                                    6110
Case 1:17-cv-00052-IMK-MJA Document 183-1 Filed 08/04/20 Page 42 of 52 PageID #:
                                    6111
Case 1:17-cv-00052-IMK-MJA Document 183-1 Filed 08/04/20 Page 43 of 52 PageID #:
                                    6112
Case 1:17-cv-00052-IMK-MJA Document 183-1 Filed 08/04/20 Page 44 of 52 PageID #:
                                    6113
Case 1:17-cv-00052-IMK-MJA Document 183-1 Filed 08/04/20 Page 45 of 52 PageID #:
                                    6114
Case 1:17-cv-00052-IMK-MJA Document 183-1 Filed 08/04/20 Page 46 of 52 PageID #:
                                    6115
Case 1:17-cv-00052-IMK-MJA Document 183-1 Filed 08/04/20 Page 47 of 52 PageID #:
                                    6116
Case 1:17-cv-00052-IMK-MJA Document 183-1 Filed 08/04/20 Page 48 of 52 PageID #:
                                    6117
Case 1:17-cv-00052-IMK-MJA Document 183-1 Filed 08/04/20 Page 49 of 52 PageID #:
                                    6118
Case 1:17-cv-00052-IMK-MJA Document 183-1 Filed 08/04/20 Page 50 of 52 PageID #:
                                    6119
Case 1:17-cv-00052-IMK-MJA Document 183-1 Filed 08/04/20 Page 51 of 52 PageID #:
                                    6120
Case 1:17-cv-00052-IMK-MJA Document 183-1 Filed 08/04/20 Page 52 of 52 PageID #:
                                    6121
